Citation Nr: 0804565	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a higher initial rating for the service-
connected right ankle instability (claimed as calcification, 
avulsion, torn ligaments and a dull ache) currently rated at 
10 percent.  

2.  Entitlement to a higher initial rating for the service-
connected right acromioclavicular joint arthritis (claimed as 
right shoulder pain, nerves, tingling, tendonitis, and scar) 
currently rated at 10 percent.  

3.  Entitlement to an initial compensable rating for the 
service-connected frontal and ethmoidal sinusitis.  

4.  Entitlement to service connection for claimed left hand 
condition to include that claimed as a contusion.  

5.  Entitlement to service connection for claimed left foot 
plantar fasciitis.  

6.  Entitlement to service connection for claimed left arm 
soft tissue injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1982 to 
September 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  

While the issue of a higher initial rating for the service-
connected right ankle instability (claimed as calcification, 
avulsion, torn ligaments and a dull ache) was on appeal, a 
July 2007 Decision Review Officer (DRO) decision assigned a 
10 percent rating back to the original effective date of 
October 1, 2003.  

Inasmuch as a rating higher than 10 percent for the service-
connected right ankle instability (claimed as calcification, 
avulsion, torn ligaments and a dull ache) is available, and 
inasmuch as a claimant is presumed to be maximum available 
benefit for a given disability, the claim for higher ratings, 
as reflected on the title page, remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim of increased rating for the service-connected 
right ankle disability involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

During the pendency of the appeal, an April 2007 RO rating 
decision granted service connection for intervetebral disc 
syndrome with degenerative arthritis changes and left leg 
paresthesias with an initial 10 percent rating, effective on 
October 1, 2003.  

Also, during the pendency of the appeal, the July 2007 DRO 
decision granted service connection for right knee collateral 
ligament strain (claimed as right knee pain and 
calcification) with an initial 10 percent disability rating, 
effective on October 1, 2003.  

Therefore, the issues of service connection for intervetebral 
disc syndrome with degenerative arthritis changes and left 
leg paresthesias and for right knee collateral ligament 
strain (claimed as right knee pain and calcification) have 
been fully granted and are no longer before the Board.  

The veteran's representative stated in both their Appellant's 
Brief and Statement of Accredited Representative that the 
following issues were on appeal: service connection for left 
knee patellar tendonitis (claimed as left knee pain, squishy, 
spongy, and calcified), service connection for soreness of 
the front abdomen and groin bulge, service connection for 
bilateral varicose veins, service connection for multiple 
abrasions and constusion of the left lower leg, service 
connection for shin splints, and an increased rating for the 
service-connected right knee.  

However, the Board finds in regards to the first four service 
connection issues listed hereinabove that the veteran did not 
file a VA-9 Substantive Appeal.  In addition, the veteran did 
not file a Notice of Disagreement for the issues of service 
connection for shin splints or an increased rating for the 
service-connected right knee disability.  

Therefore, the Board refers those issues listed hereinabove 
to the RO for further development.  

The issues of an increased rating for the service-connected 
right acromioclavicular joint arthritis (claimed as right 
shoulder pain, nerves, tingling, tendonitis, and scar) and 
the service-connected frontal and ethmoidal sinusitis and 
service connected for a left hand contusion are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.   The service-connected right ankle instability (claimed 
as calcification, avulsion, torn ligaments and a dull ache) 
is not shown to be productive of a disability picture that is 
manifested by marked limitation of motion or actual 
instability related bony deformity that would equate with 
moderate ankle impairment.  

3.  The veteran currently is not shown to have a current 
diagnosis of plantar fasciitis due to any event or incident 
of his long period of active service.  

4.  The veteran currently is not shown to have residual 
disablement due to a left arm soft tissue injury sustained in 
service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right ankle disability 
manifested by instability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5262, 5270, 5271 (2007).  

2.  The veteran does not have a disability manifested by left 
foot plantar fasciitis due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

3.  The veteran does not a left arm soft tissue disability 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2004, to the rating decision on appeal, the RO sent 
the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board notes to the issue of higher initial rating for the 
service-connected right ankle instability that it is a 
"downstream" issue and that the veteran was informed in the 
January 2005 Statement of the Case (SOC) of what was need to 
substantiate the claim on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the April 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2005 Statement of 
the Case, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  In addition, the April 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  The Board also notes 
that there is no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA examinations in June 2004, February 2005 
and May 2007.  Finally, the veteran was advised of his right 
to a hearing before the RO and/or before the Board, but he 
waived that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II. Analysis

I. Increased Rating for service-connected right ankle 
instability (claimed as calcification, avulsion, torn 
ligaments and a dull ache)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that in a September 2004 RO rating decision 
the RO granted service connection and assigned an initial 
noncompensable rating for his service-connected right ankle 
instability (claimed as calcification, avulsion, torn 
ligaments and a dull ache), effective on October 1, 2003.  A 
July 2007 DRO decision granted an increased to 10 percent, 
effective on October 1, 2003.  

The service-connected right ankle instability (claimed as 
calcification, avulsion, torn ligaments and a dull ache) has 
been assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides 
ratings based on limitation of motion of the ankle.  Moderate 
limitation of motion of the ankle is rated as 10 percent 
disabling; and marked limitation of motion of the ankle is 
rated as 20 percent disabling.  

The Board also will address the provisions of 38 C.F.R. § 
4.71a including Diagnostic Code 5270 and Diagnostic Code 5262 
in rating ankle disability.  Diagnostic Code 5270 provides 
ratings for ankylosis of the ankle.  

Ankylosis of the ankle in plantar flexion less than 30 
degrees is to be rated 20 percent disabling; ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees, is to be 
rated 30 percent disabling; ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity, is to be rated 40 percent disabling.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia or fibula with 
slight ankle disability is assigned a 10 percent rating; 
malunion of the tibia and fibula with moderate ankle 
disability is rated as 20 percent disabling; and malunion of 
the tibia and fibula with marked ankle disability is rated as 
30 percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  

The Board notes that a normal range of motion of the ankle is 
dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At a June 2004 VA examination, the veteran reported having 
seasonal pain and working out on an elliptical and treadmill, 
but being unable to do heavy lifting.  He progressively had 
right ankle difficulty and pain.  The VA examiner diagnosed 
the veteran with mild lateral ankle instability.  

A May 2007 VA examination noted the veteran's complaints of 
occasional stiffness, giving way and an inability to handle 
certain angles.  The veteran's ankle sometime gave way during 
exercise and yard work.  His pain was a 7 out of 10 and he 
had pain 1 to 2 days at a time intermittently and as often as 
two times each month for a duration of one to two days.  

The veteran's range of motion was dorsiflexion to 20 degrees 
with pain at 20 degrees.  His plantar flexion was to 45 
degrees with pain at 45 degrees.  It was noted that, after 
repetitive use, the veteran did not experience fatigue, 
weakness, lack of endurance or incoordination.  The veteran 
was diagnosed with chronic right ankle strain.  

After careful review of the veteran's VA examinations the 
Board accordingly -finds that the service-connected right 
ankle disability picture does not meet the criteria for a 
rating higher than 10 percent on the basis of his having 
marked limitation of motion or functional loss due to pain.  

In addition, the Board finds that the veteran does not meet 
the criteria for a higher rating under Diagnostic Code 5270 
or Diagnostic Code 5262 since the medical evidence does not 
show that the right ankle is manifested by anklyosis or 
injury residuals involving the tibia or fibula.  More than 
mild instability or functional loss due to pain is not 
demonstrated in this case.  

The veteran is not shown to have any additional limitation of 
motion due to pain, weakness, excess fatigability or 
incoordination that is not already contemplated in the 
veteran's current 10 percent disability rating.  Therefore, 
an additional rating is not required under DeLuca.   

The Board notes that in January 2008 the veteran's 
representative asserted that the veteran should be afforded a 
new VA examination because the May 2007 VA examiner did not 
opine as to the DeLuca criteria.  The Board finds in this 
case that the May 2007 VA examiner did note if there were any 
limitations of motion under DeLuca.  

In addition, the Board notes that, when a veteran claims that 
his condition is worse than when originally rated, and when 
the available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  However, the representative did not question the 
adequacy of the May 2007 VA examination on this basis.  

In addition, the Board notes that the duty to assist usually 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examination and treatment.  Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 
454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

A thorough and contemporaneous examination should include the 
examiner's access to the veteran's medical history, in order 
to assess all applicable rating criteria, thereby enabling 
the examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the Board finds that the examiner did not 
specify if he examined the veteran's claims file; however, he 
did have an accurate report of the veteran's medical history 
in his report.  

Based on this record, the Board finds that an increased 
rating in excess of 10 percent for the service-connected 
right ankle instability (claimed as calcification, avulsion, 
torn ligaments and a dull ache) must be denied.  


II. Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  Service connection for left foot plantar fasciitis

The service medical records shown that the veteran was 
treated for pain in his foot after playing basketball in 
February 1995 and for plantar fasciitis in October 1989.  

At a February 2005 VA examination, the examiner stated that 
the veteran had plantar fasciitis since 1989.  The veteran 
stated that he had stiffness at rest and pain and fatigue 
when he stood and walked.  There was no surgery or other 
treatment.  

There was no painful motion, edema, disturbed circulation, 
weakness, atrophy of the musculature or tenderness.  The 
veteran did not have flat feet.  

An examination of the Achilles tendon revealed normal 
alignment, and palpation of the plantar surface of the feet 
revealed no tenderness.  Dorsiflexion of all toes produced no 
pain.  Palpation of the metatarsal heads of the toes produced 
no tenderness.  The X-ray studies of the left foot showed 
minimal narrowing of the first metatarsal phalangeal joint.  

The VA examiner stated that there was no diagnosis because 
there was no pathology to render a diagnosis since the 
examination was normal.  He noted that the veteran complained 
of occasional pain in the feet.  

The Board finds in this case that the veteran currently is 
not shown to have a diagnosis of plantar fasciitis.  Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
This is the essence of the first part of the Hickson 
analysis.  

The Board notes that a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1993).  Existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  

The Board notes that "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.   Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

The veteran in this regard is noted not to have presented any 
competent evidence to support his assertions of having had 
plantar fasciitis since 1989 or residual foot disability 
attributable thereto.  

Given these facts, absent a showing of current disability, 
the Board finds that service connection for claimed left foot 
plantar fasciitis must be denied.  


B.  Service connection for left arm soft tissue damage

A careful review of the service medical records shows that, 
in October 1982, the veteran received medical attention for a 
soft tissue injury of the left arm for which he was placed on 
light duty for one week and had limited use of the arm.  

At the February 2005 VA examination, the examiner noted that 
the veteran had had a soft tissue injury in 1982 in that his 
arm was bruised as a result of a football injury.  The 
examiner noted the veteran then kept his arm in a sling and 
had occasional dull pain; otherwise no problems except 
difficulty with pushups or lifting weights.  

The VA examiner stated that there was no diagnosis because 
the veteran's condition had resolved.  The veteran in this 
regard has not presented any competent evidence to show the 
presence of left arm disability due to the documented injury 
in service.  

Again, the Board finds that the veteran does not have a 
current disability.  Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This is the essence 
of the first part of the Hickson analysis.  

The Board notes that a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1993).  

The existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.   Chelte v. Brown, 10 Vet. App. 
268 (1997).  

Given these facts, absent a showing of current disability, 
the claim of service connection for left arm soft tissue 
damage must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

An increased rating in excess of 10 percent for the service-
connected right ankle instability (claimed as calcification, 
avulsion, torn ligaments, and dull ache) is denied.  

Service connection for connection for claimed left foot 
plantar fasciitis is denied.  

Service connection for claimed left arm soft tissue injury is 
denied.  



REMAND

The Board notes that the issues of increased ratings for the 
service-connected right acromioclavicular joint arthritis 
(claimed as right shoulder pain, nerves, tingling, 
tendonitis, and scar) and for the service-connected frontal 
and ethmoidal sinusitis, and the matter of service connection 
for a left hand contusion need further development.  

The veteran's representative asserted in January 2008 that 
his service-connected right acromioclavicular joint arthritis 
(claimed as right shoulder pain, nerves, tingling, 
tendonitis, and scar), and his service-connected frontal and 
ethmoidal sinusitis had increased in severity since the 
previous VA examinations.  

The Board notes that, when a veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Olson v. Principi, 3 
Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 
281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Therefore, the Board finds that VA examinations are needed in 
order to determine the current severity of the veteran's 
service-connected right acromioclavicular joint arthritis and 
frontal and ethmoidal sinusitis.  The Board notes that in 
regards to the veteran's service-connected frontal and 
ethmoidal sinusitis the VA examiner should include the number 
of incapacitating and non-incapacitating episodes.  

In regards, to the veteran's claim of service connection for 
left hand contusion, the veteran's service medical records 
revealed both pre-service injuries and in-service injuries.  
During service, the veteran stated that he had broken his 
hand three times prior to entering service.  In addition, the 
veteran's service medical records revealed that during 
service the veteran injured his hand in January 1989.  The 
veteran was diagnosed with contusion to the left hand.  

At the veteran's February 2005 VA examination the examiner 
stated that the veteran had deformity of the fifth metacarpal 
due to a previous injury, but did not specifically relate 
this to an in-service injury.  

Therefore, the RO should arrange a VA examination for the 
veteran in order to determine the nature of the claimed left 
hand contusion.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected
right acromioclavicular joint arthritis 
(claimed as right shoulder pain, nerves, 
tingling, tendonitis, and scar).  

The claims file must be made available to 
the examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should prepare a report of 
examination that details the current 
severity of his service-connected
right acromioclavicular joint arthritis 
(claimed as right shoulder pain, nerves, 
tingling, tendonitis, and scar).  

The examiner's findings must be stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected
frontal and ethmoidal sinusitis.  

The claims file must be made available to 
the examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner should prepare a report of 
examination that details the current 
severity of his service-connected
frontal and ethmoidal sinusitis, to 
include number of incapacitating and non-
incapacitating episodes. 

The examiner's findings must be stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

5.  The veteran then should be scheduled 
for a VA examination(s) to ascertain the 
nature and extent of the claimed left 
hand injury.  

The claims file must be made available to 
the examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran currently has a left hand 
disability that at least as likely as not 
is due to the reported injury during 
service.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


